DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Decision on Appeal
The decision of the Board of Patent Appeals and Interferences, mailed on 04/01/21, reversed all claims.  Claims 1-3, 5-7, 9, 11-14 are reversed all previous grounds of rejection.
The decision reversed the grounds of rejection in view Mawhinney (US 9,072,183 B2) on the grounds that “Mawhinney discloses the “[t]he shielding PCB 110 is mounted to a motor with the grounding layer 130 facing away from the motor, and the routing layer 120 facing towards the motor.” Thus, a preponderance of the evidence supports a finding that the layer depicted in Mawhinney Figure 3 A, like layer 120 depicted in Mawhinney Figure 2A, faces towards the motor and is disposed between the motor and grounding layer 230 (corresponding to the claimed second side), in contrast to the arrangement recited in claims 1 and 9.”  Therefore, the claims 1-3, 5-7, 9, 11-14 are now in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Michael Phelps on 05/27/21.
The application has been amended as follows: 
Claim 1 line 7, “the whole surface” has been changed to –-a whole surface—
Claim 8 is canceled.
Claim 9 line 10, “the whole surface” has been changed to –-a whole surface—
Claim 9 lines 12-13, “the chassis” has been changed to –a chassis—
Claim 11, “The printed circuit board assembly of claim 10” has been changed to --The printed circuit board assembly of claim 9—
Claim 12, “The printed circuit board assembly of claim 10” has been changed to --The printed circuit board assembly of claim 9—
Claim 13, “The printed circuit board assembly of claim 10” has been changed to --The printed circuit board assembly of claim 9—
Claim 14, “The printed circuit board assembly of claim 10” has been changed to --The printed circuit board assembly of claim 9—

Allowable Subject Matter
Claims 1-3, 5-7, 9, 11-14 allowed.
The following is an examiner’s statement of reasons for allowance: with regarding to board of appeal decision, claim 1, claim 9, and all claims dependent thereon, the prior art does not disclose a printed circuit board comprising, inter alia, the whole surface of the second side of the printed circuit board is positioned between the first side of the printed circuit board and the device which the printed circuit board is arranged to contact, with the second side of the printed circuit board in direct physical and electrical contact with an electrically-conductive chassis of the device (claim 1), or the whole surface of the second side of the printed circuit board is positioned between the first side of the printed circuit board and the DC motor, with the second side of the printed circuit board in direct physical and electrical contact with the chassis of the DC motor to thereby form an electrical ground point common to the chassis and the printed circuit board (claim 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834